

[aviatlogoa01.gif]
 
 
AVIAT NETWORKS
5200 Great America Parkway
Santa Clara, CA 95054
United States
WWW.AVIATNETWORKS.COM



December 22, 2014


Michael Shahbazian
1292 Estate Drive
Los Altos, CA 94024


Dear Michael:
I am pleased to invite you to join Aviat Networks, an industry leader in the
wireless network solutions market.
Please consider this a formal offer of employment with Aviat Networks as interim
Chief Financial Officer, reporting to Michael Pangia, CEO. Your monthly salary
will be $30,000 USD.
Equity Grant
Effective with your date of hire, December 29, 2014 and subject to appropriate
Board level approval, you will receive an equity grant of restricted shares
valued at $61,333. The number of shares granted will be determined by using the
closing price of AVNW on the day this agreement is approved by the Aviat
Networks Board of Directors. 1/2 of the total grant, will vest on the last
business day of each month following your date of hire (January 30, 2015 &
February 27, 2015) assuming you meet the requirement of continued employment
with Aviat Networks.
Term of Assignment
The initial term of this agreement is for 62 days, and is renewable for an
additional month(s) with mutual agreement by both parties.
Benefits
I believe you will find our comprehensive benefit package to be among the finest
in the industry. The package includes benefits such as vacation, paid sick
leave, paid holidays, shared medical and dental insurance, life- insurance,
short-term disability, long-term disability, and educational assistance, some of
which you may select at your option.


Aviat Networks offers a deferred compensation option that includes a Pre-Tax and
After-Tax Savings Program (401K). Based on your eligible compensation, you can
defer up to 25% of your pay (subject to IRS limits) on a pre-tax basis. The
program offers a variety of professionally managed investment funds, loans,
tax-sheltered investment growth, and an interactive system to manage your
account. You are eligible to participate in the 401K Program immediately upon
joining Aviat Networks.


As an interim officer, you will be covered under the Director and Officer
insurance available through Company’s current Director and Office insurance
coverage and broad form corporate indemnification as specified under the
Delaware Statute.


The details of your Aviat Networks benefits are outlined in the enclosed
materials.




--------------------------------------------------------------------------------





Finally, please note that this offer is contingent upon the following:


You must accept this offer on or before Tuesday December 23, 2014.


•
You must pass a drug test prior to commencing employment. In the event that you
are permitted to begin work prior to Aviat Networks Network’s receipt of your
test result, and you do not pass the test, you understand that you will be
separated from employment immediately. A positive drug test result will cause
you to be ineligible from being hired for at least 12 months;



•
You must undergo background and reference checks with results that are
satisfactory to Aviat Networks. In the event that the results of your background
and/or reference checks are unsatisfactory, Aviat Networks reserves the right to
withdraw this employment offer or, if you have already commenced work, to
terminate your employment immediately (it is also understood that Aviat Networks
Network’s obligations regarding its offer of relocation assistance shall cease
and no relocation costs will be paid on your behalf);



•
You will be required to sign the Aviat Networks Employee Agreement form (a
sample of which is enclosed) at new hire orientation;



•
You must execute and timely return all forms and other documents required for
Aviat Networks to complete the employment process, including the enclosed
acknowledgment and acceptance;



•
You must provide information and documentation sufficient to complete the
required I-9 form and to demonstrate that you are able to lawfully work for
Aviat Networks.



If you have any questions regarding this offer, please contact me at
408-567-7138 or e-mail Stephen.Beyer @aviatnet.com.


Sincerely,
/s/ Stephen Beyer
 
 
Stephen Beyer
 
 
 
 
 
Senior Director Global HR Operations
Aviat Networks
 
 



Acknowledgment and Acceptance


This offer letter constitutes the full, complete and final agreement between
Aviat Networks and me regarding the terms of my initial employment.
My signature below confirms that I accept this offer of employment made by Aviat
Networks, as well as the terms and conditions described in the offer. I
understand that this offer does not constitute a contract of employment or a
guarantee of continued employment for any period.


Accepted and Agreed:
/s/ Michael Shahbazian
Date:
December 23, 2014
 
 
 
 
 
 
 
 
Anticipated Start Date:
December 29, 2014
 
 



Please return the signed offer form via electronic copy to
Stephen.Beyer@aviatnet.com.


